DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-2, 6, 10-11 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Patent 10951512 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
In regards to claims 1 and 17, Xu teaches, a method, performed by a first node, the method comprising: obtaining m first FlexE clients, wherein m>=2 (see figure 3, FlexE ingress groups 1….M); mapping the m first FlexE clients to second FlexE client (see figure 3, the connections from the FlexE ingress logical ports to the Flex E egress interface group 1; see column 21, lines 28-35; the relationship between the logical ingress and egress ports), wherein data of each first FlexE client occupies a fixed timeslot of the second FlexE client (see figure 6, see column 10, lines 19-34; For a first logical ingress port and a first logical egress port, the first logical ingress port corresponds to some timeslots of a FlexE ingress interface group 1 (at least one physical interface), and the first logical egress port corresponds to some timeslots of a FlexE egress interface group 2 (at least one physical interface). The first logical ingress port receives a first data unit sequence stream and directly forwards the first data unit sequence stream to the first logical egress port without processing content. In the figure, each FlexE ingress interface group may correspond to one or more logical ingress ports, each FlexE egress interface group may correspond to one or more logical egress ports, each Ethernet ingress interface may correspond to one logical ingress port, and each Ethernet egress interface may correspond to one logical egress port); and transmitting data of the second FlexE client to a second node, wherein the second node is different from the first node (see column 10, lines 40-42; the forwarding of the data stream from other ingress and egress ports in a similar fashion towards the destination).
In regards to claims 2 and 18, Zhong teaches, wherein the mapping the m first FlexE clients to one second FlexE client comprises: mapping a data code block in the data of each of the m first FlexE clients to a specified timeslot of the second FlexE client, to obtain a data code block flow of the second FlexE client (see column 12, lines 64-67, column 13, lines 1-16; when data is from the Ethernet, a first data unit in a first data unit sequence stream received by using the Ethernet interface may include a 64B/66B start control code block that uses 0b10 as a synchronization header and whose type is 0x33 or 0x78, a 64B/66B data code block that uses 0b01 as a synchronization header, and a 64B/66B end control code block that uses 0b10 as a synchronization header and whose type is 0x87, 0x99, 0xAA, 0xB4, 0xCC, 0xD2, 0xA1, or 0xFF (sequentially corresponding to locations 1 to 8 of an end character in an 8-byte code block). A data unit obtained by means of 8B/10B encoding is similar to a data unit obtained by means of 64B/66B encoding, 1 byte is encoded as 10 bits, and correspondingly, the first data unit may include an 8B/10B start control code block, a data code block, and an 8B/10B end control code block. The first data unit sequence stream may include control information indicating a start, a continuation, and an end of the data unit or indicating existence and a continuation of the idle unit); and continuously adding N idle code blocks to the data code block flow of the second FlexE client, wherein N is an integer multiple of a quantity of timeslots of the second FlexE client (see column 20, lines 3-12, splitting a continuous data unit is further allowed, so as to insert an idle unit. A simple method is to insert a new type of idle unit or an existing idle unit (such as an idle byte or an idle code element) at a splitting location, but a type of an idle unit inserted at the splitting location is different from a type of the idle unit in the first data unit sequence stream. In this way, a receive end may determine, according to the type of idle unit, that data behinds the idle unit is a continuation of a previous data unit, instead of a new data unit).
In regards to claim 6, Zhong teaches, wherein before the mapping e data code block in the data of each of the m first FlexE clients to a specified timeslot of the second FlexE client, the method further comprises: deleting q idle code blocks from data of p first FlexE clients, wherein 1< P <m and q>=1 (see column 19, lines 55-67 and column 20, lines 1-2; all idle units in the first data unit sequence stream may be deleted, and an appropriate quantity of idle units are reinserted at the first logical egress port according to a requirement. Certainly, in this embodiment of this application, an idle unit may be further inserted or deleted in real time according to a requirement. Data is constantly forwarded in a form of a stream, and an idle unit is inserted or deleted along with the stream in real time. When a transmission rate of the first logical ingress port is not significantly different from a transmission rate of the first logical egress port, a quantity of idle units in the first data unit sequence stream at the first logical egress port may be equal to a quantity of idle units in the first data unit sequence stream at the first logical ingress port in a considerable period of time
In regards to claim 10, Zhong teaches, wherein the first node and the second node are nodes in a FlexE-based hierarchical network (see figures 3 and 10, the network between the ingress and egress FlexE groups).
In regards to claim 11, Zhong teaches, A method performed by a second node comprising  receiving data of a second FlexE client that is transmitted by a first node (see figure 3, FlexE ingress groups 1….M), wherein the second FlexE client is obtained after the first node maps m obtained first FlexE clients (see figure 3, the connections from the FlexE ingress logical ports to the Flex E egress interface group 1; see column 21, lines 28-35; the relationship between the logical ingress and egress ports), data of each first FlexE client occupies a fixed timeslot of the second FlexE client (see figure 6, see column 10, lines 19-34; For a first logical ingress port and a first logical egress port, the first logical ingress port corresponds to some timeslots of a FlexE ingress interface group 1 (at least one physical interface), and the first logical egress port corresponds to some timeslots of a FlexE egress interface group 2 (at least one physical interface). The first logical ingress port receives a first data unit sequence stream and directly forwards the first data unit sequence stream to the first logical egress port without processing content. In the figure, each FlexE ingress interface group may correspond to one or more logical ingress ports, each FlexE egress interface group may correspond to one or more logical egress ports, each Ethernet ingress interface may correspond to one logical ingress port, and each Ethernet egress interface may correspond to one logical egress port); and performing a forwarding operation or a recovery operation on the data of the second FlexE client (see column 10, lines 40-42; the forwarding of the data stream from other ingress and egress ports in a similar fashion towards the destination).
Allowable Subject Matter
Claims 3-5, 7-9, 12-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to teach, the sorting of the FlexE client data and fault recovery process as claimed.
Relevant Prior Art
Prior Art Dong et al. (US Publication 2019/0342022 A1) teaches, in figure 11, a transmission using FlexE timeslots.  However in figure 1, it seems there is no mapping of multiple m first clients to a second client.  Figure 1 appears to show single source client Ca and single destination client Cb.
Response to Arguments
Applicant’s arguments with respect to the Zhong reference filed on 9/9/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466